DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 10/12/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/19 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a module in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11; these claims invokes 112(f) as discussed above. The claims provide for the “a module” but in the specification does not show clearly the structures for these "module" to perform the claimed inventions. While the paragraphs [0057] of the specification discloses “a memory communicably coupled to the electronic processor and storing a module that includes instructions when executed by the electronic processor cause the electronic processor to control a vehicle according to the result” and the paragraph [0063] discloses “The photonic apparatus 100 and/or associated computing device 160 can include one or more modules. The modules can be implemented as computer-readable program code that, when executed by a processor, implement one or more of the various processes described herein”, the specification fails to discloses structure that corresponds to these types of module in claims. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Thus, the claims are rejected under 112 second paragraph because the claim scope is indefinite.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 11; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al (US 2019/0049967).
Regarding clams 1-2; Lim et al discloses an apparatus (100 @ figures 1-2), comprising: 
a light perception device is a LiDAR sensor (sensor 310 @ figure 3 and paragraph [0052]: e.g., The sensor 310 may include one or more of, for example, a radar sensor, an ultrasonic sensor, a laser sensor, a lidar sensor, and a vision sensor) that perceives light from a surrounding environment (target object TAR @ figures 1-2) of the apparatus; and 
an optical neural network ONN (deep Neural network 500 @ figures 5-6 and paragraph [0063]-[0065]: e.g., data regarding the deep neural network 500, data regarding the deep learning algorithm using the deep neural network 500, and the like may be stored in a memory that is present inside or outside the deep learning algorithm execution unit 410 of a deep learning-based self-driving control device 300) connected with the light perception device (310 @ figure 3) via an optical relay (figure 5 and paragraph [0066]: e.g., the sensor 310 includes a radar sensor. As shown in FIG. 5, the deep learning algorithm may receive radar signal processed through a radar signal process, data processed through Fourier transformation, context information regarding surrounding conditions, and the like through an input layer, may pass the received data, information, and the like through the deep neural network 500, and may output the deep learning algorithm execution result to the output layer), wherein the optical neural network (500 @ figures 5-6) configured to perform optical processing on the light of the sensor (310 @ figure 3) according to a deep learning algorithm (300 @ figure 3) and using optical components (paragraph [0066]: e.g., the deep learning algorithm may receive radar signal processed through a radar signal process, data processed through Fourier transformation). See figures 1-8
Regarding clam 7; Lim et al discloses the ONN (500 @ figures 5-6) implements an algorithm (410, 420, 430 @ figure 4) to perform one or more of: object recognition (paragraph [0006] and [0089]: e.g., a deep learning-based self-driving control method which are capable of performing self-driving control to a necessary degree (e.g., presence or absence of control, the amount of control, etc.) in a necessary situation by accurately distinguishing between, and recognizing, a control target object TAR (e.g., a vehicle ahead, a pedestrian, etc.) referenced while the self-driving vehicle 100 is traveling), object classification, object tracking, and path planning.
It is noted that the term “one or more of:” is alternative.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2019/0049967) in view of Carolan et al (US 2017/0351293).
Regarding clam 3; Lim et al discloses all of feature of claimed invention except for the ONN is embodied within a photonic integrated circuit PIC. However, Carolan et al teaches that it is known in the art to provide the ONN (100 @ figure 1 and paragraph [0036]: e.g., a schematic of an optical neural network 100 based on photonic integrated circuits.) is embodied within a photonic integrated circuit PIC (120 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine apparatus of Lim et al with limitation above as taught by Carolan et al for the purpose of improving the speed of light and detected at rates in photonic networks and minimal power consumption.
Regarding clam 4; Lim et al discloses all of feature of claimed invention except for the ONN is comprised of one or more of: a photonic integrated circuit PIC, a fiber optic bundle, a set of optical gratings, and a set of optical freespace elements.  However, Carolan et al teaches that it is known in the art to provide the ONN (100 @ figure 1) is comprised of: a photonic integrated circuit PIC (120 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine apparatus of Lim et al with limitation above as taught by Carolan et al for the purpose of improving the speed of light and detected at rates in photonic networks and minimal power consumption.
It is noted that the term “comprises of one or more of:” is alternative.
Regarding clam 5; Lim et al discloses all of feature of claimed invention except for the ONN is comprised of an array of Mach-Zehnder interferometers including a set of phase shifters and a set of beam splitters.  However, Carolan et al teaches that it is known in the art to provide the ONN (1300 @ figure 13B) is comprised of an array of Mach-Zehnder interferometers (paragraph [0081]: e.g., The DMIVIC 1320 includes a vertical array of MZIs “Mach-Zehnder interferometers”) including a set of phase shifters and a set of beam splitters (paragraph [0082]: e.g., core implements operators U and V by a Givens rotations algorithm that decomposes unitary matrices into sets of phase shifters and beam splitters, while the DMMC 1320 implements operator S by controlling the splitting ratios of the DMIVIC interferometers to add or remove light from the optical mode relative to a baseline amplitude). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine apparatus of Lim et al with limitation above as taught by Carolan et al for the purpose of improving the speed of light and detected at rates in photonic networks and minimal power consumption.
Regarding clam 6; Lim et al discloses all of feature of claimed invention except for the ONN implements convolutional neural network (CNN) processing using optical processing components with integrated photonic waveguides connecting and forming portions of the optical processing components. However, Carolan et al teaches that it is known in the art to provide the ONN implements convolutional neural network (CNN) processing using optical processing components with integrated photonic waveguides connecting and forming portions of the optical processing components (paragraph [0096]: e.g., Optical neural networks also allow new methods to train artificial neural network parameters. On a conventional computer, parameters are trained with back propagation and gradient descent. However, for certain artificial neural networks, where the effective number of parameters substantially exceeds the number of distinct parameters (including recurrent neural networks (RNN) and convolutional neural networks (CNN)), training using back propagation can be notoriously inefficient). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine apparatus of Lim et al with limitation above as taught by Carolan et al for the purpose of improving the speed of light and detected at rates in photonic networks and minimal power consumption.
Regarding clam 8; Lim et al discloses all of feature of claimed invention except for the ONN implements recurrent neural network (RNN) processing. However, Carolan et al teaches that it is known in the art to provide the ONN implements recurrent neural network (RNN) processing (paragraph [0096]: e.g., Optical neural networks … (including recurrent neural networks (RNN) and convolutional neural networks (CNN))). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine apparatus of Lim et al with limitation above as taught by Carolan et al for the purpose of improving the speed of light and detected at rates in photonic networks and minimal power consumption.
Regarding clam 10; Lim et al discloses all of feature of claimed invention except for a photoreceiver connected with the ONN to receive a result of the optical processing and to perform an optical to electrical conversion of the result. However, Carolan et al teaches that it is known in the art to provide a photoreceiver (1330 @ figure 13B) connected with the ONN (1300 @ figure 13B) to receive a result of the optical processing and to perform an optical to electrical conversion of the result. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine apparatus of Lim et al with limitation above as taught by Carolan et al for the purpose of improving the speed of light and detected at rates in photonic networks and minimal power consumption.
Regarding clam 12; Lim et al discloses all of feature of claimed invention except for the ONN is comprised of: a set of optical components forming layers, the layers including alternating layers of optical grating couplers and phase shifters. However, Carolan et al teaches that it is known in the art to provide the ONN (400 @ figure 4A) is comprised of: a set of optical components forming layers (e.g., input layer 410, hidden layers 420, and output layer 430 @ figure 4), the layers including alternating layers of optical grating couplers and phase shifters (paragraph [0084]: e.g., The coherent optical neural network 1300 is realized with a programmable nanophotonic processor including an array of 56 Mach-Zehnder interferometers (MZIs) and 213 phase shifting elements, as shown in FIG. 13A. Each interferometer includes two evanescent-mode waveguide couplers sandwiching an internal thermo-optic phase shifter to control the splitting ratio of the output modes, followed by a second modulator to control the relative phase of the output modes). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine apparatus of Lim et al with limitation above as taught by Carolan et al for the purpose of improving the speed of light and detected at rates in photonic networks and minimal power consumption.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2019/0049967) in view of Slobodyanyuk et al (US 2018/0067195).
Regarding clam 11; Lim et al discloses all of feature of claimed invention except for an electronic processor operably connected with the photoreceiver to acquire the result in an electronic form; and a memory communicably coupled to the electronic processor and storing: a module that includes instructions when executed by the electronic processor cause the electronic processor to control a vehicle according to the result.  However, Slobodyanyuk et al teaches that it is known in the art to provide an electronic processor (160 @ figure 1 or 300 @ figure 3) operably connected with the photoreceiver (150 @ figure 1) to acquire the result in an electronic form; and a memory (320 @ figure 3) communicably coupled to the electronic processor (310 @ figure 3) of the computing device (300 @ figure 3) and storing: a module that includes instructions when executed by the electronic processor cause the electronic processor to control a vehicle according to the result (paragraph [0078]: e.g., The processor executes computer-executable program instructions stored in memory, such as executing one or more computer programs for editing an image. Such processors may comprise a microprocessor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), field programmable gate arrays (FPGAs), and state machines. Such processors may further comprise programmable electronic devices such as PLCs, programmable interrupt controllers (PICs), programmable logic devices (PLDs), programmable read-only memories (PROMs), electronically programmable read-only memories (EPROMs or EEPROMs)).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine apparatus of Lim et al with limitation above as taught by Slobodyanyuk et al for the purpose of ensure safe operation of a machine when a large number of objects are detected nearby.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious an apparatus comprising all the specific elements with the specific combination including the optical relay includes an amplifier, a polarizer, and a waveplate connected in series to provide the light from the light perception device to the ONN and maintain an optical pathway throughout the apparatus in set forth of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Nejadriahi et al (US 2019/0072833) discloses the Optical Fast Fourier Transform (OFFT) design was built on passive components (2×2 couplers: cascaded Mach Zehnder Interferometer) used for addition and subtraction through optical interference, waveguides with short path differences are used for phase shifting and waveguides with long path differences are used for signal delay based on the needed number of outputs.
2) Agarwal et al (US 2018/0306609) discloses a sensing system includes a sensor assembly that is communicably connected to a computer system, such as a server or a cloud computing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 5, 2022


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2877